DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: the last two lines of the claim include a range of LHSV that lacks numbers (please additionally note the 112(b) rejection which follows).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the benzene content" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The office is of the position that the presence of benzene is not necessarily an inherent feature of a reformate refinery stream.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 3 recites the broad recitation “the catalyst volume…is between 2.5 and 10 vol%”, and the claim also recites “more preferably between 4.0 and 8.5 vol%, most preferably between 5.5 and 7.0 vol%” which is the narrower statement of the range/limitation.
claim 3 recites the broad recitation “the isomerization reactor bed…is between 80 and 95 vol%”, and the claim also recites “more preferably between 83 and 92 vol%, most preferably between 86 and 89 vol%” which is the narrower statement of the range/limitation.
claim 3 recites the broad recitation “the catalyst volume…is between 2.5 and 10 vol%”, and the claim also recites “more preferably between 4.0 and 8.5 vol%, most preferably between 5.5 and 7.0 vol%” which is the narrower statement of the range/limitation.
claim 6 recites the broad recitation “the catalyst…is either platinum and tin on alumina or platinum on zeolite”, and the claim also recites “preferably platinum and tin on alumina” which is the narrower statement of the range/limitation.
claim 7 recites the broad recitation “the catalyst volume…is between 5.0 and 15.0 vol%”, and the claim also recites “more preferably between 6.0 and 13.0 vol%, most preferably between 7.0 and 11.0 vol%” which is the narrower statement of the range/limitation.
claim 7 recites the broad recitation “the dual purpose isomerization/benzene-saturation reactor bed…is between 85 and 95 vol%”, and the claim also recites “more preferably between 87 and 94 vol%, most preferably between 89 and 93 vol%” which is the narrower statement of the range/limitation.
claim 8 recites the broad recitation “the single reactor of the process is operated under one or more…of the following reactor conditions”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation.
claim 8 recites the broad recitation “a reactor inlet temperature…of 150 to 180°C”, and the claim also recites “more preferably within the range of 155 to 175°C, most preferably within the range of 160 to 170°C” which is the narrower statement of the range/limitation.
claim 8 recites the broad recitation “a reactor inlet pressure…of 25 to 40 kg/cm2 g”, and the claim also recites “more preferably within in the range of 28 to 35 kg/cm2 g, most preferably within the range of 30 to 33 kg/cm2 g” which is the narrower statement of the range/limitation.
claim 8 recites the broad recitation “a liquid hourly space velocity…of 1.5 to 4.5 h-1”, and the claim also recites “more preferably 2.0 to 4.0 h-1, most preferably 2.4 to 3.8 h-1” which is the narrower statement of the range/limitation.
claim 10 recites the broad recitation “the benzene content…is less than 0.5 vol%”, and the claim also recites “preferably less than 0.3 vol%, more preferably less than 0.2 vol%, most preferably 0.1 vol% or less” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the limitation "the first benzene-saturation bed" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 refers to the bed in step a) as a benzene-saturation reactor bed” (not identified as “first”).
Claim 7 recites the limitation "the first benzene-saturation bed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Travers et al (US 5,578,196), as evidenced by and/or in view of Shecterle (US 2008/0286173).
Regarding claims 1 and 5, Travers discloses a process for reducing benzene content of a light reformate refinery stream comprising (see col. 1, lines 5-10):
a)	reducing the benzene content by exposing the light reformate to hydrogenation conditions in a benzene-saturation reactor bed (hydrogenation zone); and
b)	increasing the octane number of the hydrogenated light reformate produced in step a) by exposing it to isomerization conditions (see col. 2, lines 3-6 and 30-40; Table 1, which shows that isomerization increases the octane number).
Step b) occurs after step a) and the zones are contained within the same reactor (see col. 2, lines 3-6 and 21-23).
The office notes that Travers does not explicitly disclose claim step c) entailing further reducing the benzene content by exposing the light reformate refinery stream to further hydrogenation conditions. However, this is considered to be inherent to the isomerization step, as evidenced by Shecterle (see [0028], wherein Shecterle discloses serial stages of hydrogenation and isomerization and states that if there are any unsaturated compounds that enter the isomerization zone after passage through hydrogenation, these residual amounts of unsaturated hydrocarbons will be quickly saturated in the isomerization step, i.e. a dual purpose reactor bed as claimed in the presence of a catalyst capable of catalyzing both reactions as in claim 5 – refer to [0028]-[0029] of Shecterle and col. 4, lines 22-33 which disclose the same types of catalysts used for isomerization).
Alternatively, i.e. that further hydrogenation is not inherent to Travers, the office is of the position that, in light of the disclosure in Shecterle, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to select isomerization conditions in the process of Travers which ensure hydrogenation of any residual unsaturated compounds (i.e. benzene) in order to provide a product with complete saturation of benzene (see [0002] of Shecterle, wherein benzene is being phased out of gasoline for environmental reasons).
Regarding claim 9, Travers discloses wherein the RON of the benzene-reduced light reformate exiting the reactor is not lower than the light reformate refiner stream fed into the reactor of the process (see Table 1, RON is improved over feed).
Regarding claim 10, Travers discloses wherein the benzene content of the benzene-produced light reformate produced is less than 0.5 vol% (see Table 1, no benzene in the effluent).
Regarding claims 12 and 15, Travers discloses a benzene-saturation reactor comprising:
a)	an upper reactor zone, being a benzene-saturation reactor bed, which in turn comprises a hydrogenation catalyst; and
b)	a lower reactor zone, being an isomerization reactor bed (see col. 2, lines 3-6 and 30-40).
The upper zone is situated above the lower reactor zone (see col. 2, lines 21-23 and drawing, wherein the zones may be contained in the same reactor and, based upon the flow in the drawing, the hydrogenation zone would be above the isomerization zone).
The lower zone comprises at least one reactor bed (see col. 2, lines 35-38). The office notes that Travers does not explicitly disclose the lower reaction zone being capable of effecting both  isomerization and benzene-saturation. However, this is considered to be inherent to the isomerization zone, as evidenced by Shecterle (see [0028], wherein Shecterle discloses serial stages of hydrogenation and isomerization and states that if there are any unsaturated compounds that enter the isomerization zone after passage through hydrogenation, these residual amounts of unsaturated hydrocarbons will be quickly saturated in the isomerization zone, i.e. a dual purpose reactor bed as claimed comprising a catalyst capable of catalyzing both reactions as in claim 15 – refer to [0028]-[0029] of Shecterle and col. 4, lines 22-33 which disclose the same types of catalysts used for isomerization
Alternatively, i.e. that hydrogenation is not inherent to the lower zone in Travers, the office is of the position that, in light of the disclosure in Shecterle, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to select isomerization conditions in the reactor of Travers which ensure hydrogenation of any residual unsaturated compounds (i.e. benzene) in order to provide a product with complete saturation of benzene (see [0002] of Shecterle, wherein benzene is being phased out of gasoline for environmental reasons).

Claim Rejections - 35 USC § 103

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Travers, alternatively in view of Shecterle, as relied upon above, in further view of Lee et al (US 5,830,345).
Regarding claim 6, Travers does not disclose a dual purpose catalyst which is either platinum and tin on alumina or platinum on zeolite.
Lee discloses using a dual function catalyst to hydrogenate benzene and isomerize a refinery stream (see Abstract). The catalyst used comprises platinum on a large pore zeolite (see col. 3, lines 44-48).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use a catalyst comprising  platinum on a large pore zeolite, as suggested by Lee, in the isomerization step of Travers, in order to ensure hydrogenation of any residual benzene compounds as well as effective isomerization of the stream.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Travers, alternatively in view of Shecterle, as relied upon above.
Regarding claim 7, Travers does not disclose the catalyst volumes of the respective catalyst beds within the reactor. Nevertheless, the office is of the position that determining the relative volumes of catalyst in the beds would be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, in order to achieve the stated objectives of benzene saturation and isomerization to improve the RON of the reformate stream such that it may be incorporated directly into petrol fractions (see col. 2, lines 3-15). Absent a showing of criticality or unexpected results, the claimed catalyst volumes of the reactor beds are not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 8, Travers discloses wherein the reactor is operated under a liquid hourly space velocity in the range of 1 to 30 h-1 (see col. 3, lines 30-34), overlapping the claimed range.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, the closest of which being cited above, does not disclose a second benzene-saturation reactor bed positioned after the isomerization reactor bed, i.e. encompassing serial stages of benzene saturation, isomerization, and further hydrogenation in distinct beds within a single reactor. As discussed in the prior art rejection, benzene saturation within the isomerization zone is known in the art, wherein Shecterle discloses that saturation of any residual unsaturated compounds occurs within the isomerization reaction zone (see [0028]). The prior art does not disclose or suggest, however, another hydrogenation zone positioned downstream of isomerization. Nor does there appear to be motivation in the prior art which would lead a person of ordinary skill to modify Travers to arrive at the claimed embodiment, wherein all of the benzene has been saturated in the previous steps (see, e.g., Tables 1, 4 & 5 of Travers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772